Title: To James Madison from Elijah Sparks, 3 January 1815
From: Sparks, Elijah
To: Madison, James


        
          Worthy Sir,
          Lawrenceburgh 3d. Jany. 1815
        
        In July 1813, it was your good will and pleasure, to address me, through the Secy. of State, a commission, as Attorney for the General Government, in the Territory of Indiana. Some time ago it was your Will & pleasure to revoke that appointment, by Commissioning a Successor. The first intimation given me of you disposition, touching the subject, was a publication in a Western Newspaper, announcing that latter appointment. I did not receive the office for the mere name Sake. I determined to discharge the duties faithfully and conscienciously, to the full extent of my humble talents. I thought I was rigid in prosecuting my determination. If I fell short in fact, or in the estimation of any, the expectation was not extravigant, that a dismissial from office, would have been preceeded by a suggestion of dissatisfaction. What representation, or misrepresentation hath induced a different course, to me is unknown. The appointment secured you my unprofitable, tho’ sincere thanks, and the removal my entire submission. The Small personal acquaintance with you in younger years, my long attachment to you moral & political character, and to your administration, as first Magistrate over a great & enlightened people, compell me to believe, that in all your public acts, the very best end is proposed.
        I deem it proper to observe that the public Lands in several parts of the Territory, receive great injury from the trespasses of Citizens in cutting and carrying away the Timber. Ma[n]ly Quarter Sections would be taken up, but the timber is gone. Reserves, fare little better. A remidy should be

provided. To give the Territorial Courts jurisdiction, and the power to punish in each County, would bring the case to each mans door. The General, or United States Court, is often to remote. Heaven prosper you my dear Sir, your obt. Sert.
        
          E. Sparks
        
      